 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                             EASTERN DISTRICT OF CALIFORNIA

 7
     ADORTHUS CHERRY,                                   No.: 1:18-cv-01268-LJO-EPG
 8
                            Plaintiff,                  ORDER CONTINUING SCHEDULING
 9                                                      CONFERENCE
     v.
10                                                      (ECF No. 16)

11   JAMES TYLER,

12                          Defendant.

13
          The Court, having considered the Parties’ Stipulation (ECF No. 16), and finding good
14
     cause,
15
          IT IS ORDERED that the scheduling conference currently scheduled for March 28, 2019,
16
     is rescheduled for May 2, 2019, at 9:30 a.m., in Courtroom 10 (EPG) before Magistrate Judge
17
     Erica P. Grosjean. The Court grants telephonic appearances, with each party wishing to so
18
     appear directed to use the following dial-in number and passcode: 1-888-251-2909; passcode
19
     1024453. All associated dates, including the deadline for the parties to meet and confer
20
     pursuant to Rule 26 of the Federal Rules of Civil Procedure, are adjusted accordingly. The
21
     parties are also reminded to file a joint scheduling report one full week prior to the conference
22
     and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the Judge's
23
     review.
24 IT IS SO ORDERED.

25
      Dated:     March 6, 2019                               /s/
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
